DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17 and 22-23 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 November 2021 was filed after the mailing date of the non-final Office action on 15 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 23, line 1, delete “A”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to a method of enhancing SWI and/or reducing SWR comprising treating an area of groundcover with a composition (A) comprising a block copolymer (P) and an alcohol alkoxylate (E) based on 2-propylheptanol, wherein the block copolymer (P) comprises a (EO-PO-EO) triblock polymer of formula (Q1) and a (EO-PO-EO-PO-EO) pentablock copolymer of formula (Q2), wherein the wt.% ratio of block copolymer (P) to alcohol alkoxylate (E) is adapted such that the SWI of the area of groundcover is enhanced or the SWR of the area of groundcover is reduced after treatment with the composition (A).
JP 5937553 B2 (Takahiro et al.) teach a soil treatment composition for reducing soil water repellency (SWR) comprising a (EO-PO-EO) block copolymer and a polyoxyalkylene branched decyl ether.  Takahiro et al. do not teach or suggest a combination of a (EO-PO-EO) triblock copolymer and a (EO-PO-EO-PO-EO) pentablock block copolymer, or that the polyoxyalkylene branched decyl ether is specifically based on 2-propylheptanol, as instantly claimed.
The instant specification also teaches that a composition comprising a combination of (EO-PO-EO) triblock copolymer and (EO-PO-EO-PO-EO) pentablock copolymer with alkoxylated 2-propylheptanol resulted in a reduction in time required for water to infiltrate to 30 and 60 mm depth in soil, an increase in moisture content as a % of soil capacity, and an increase in crop yield, when compared to untreated soil, copolymer only treated soil, and alkoxylated 2-propylheptanol only treated soil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616